  
   

DT
wis

IN THE UNITED STATES DISTRICT COURT. -~
FOR THE SOUTHERN DISTRICT OF OH#Or52 20 Alt 9:05
WESTERN DIVISION AT DAYTON

 

MARK SHOECRAFT,
Petitioner, : Case No, 3:19-cv-261

- VS - District Judge Thomas M. Rose
Magistrate Judge Michael R. Merz

TIM SHOOP, Warden,
Chillicothe Correctional Institution,

Respondent.

 

ENTRY VACATING RECOMMITTAL ORDER

 

Upon sua sponte reconsideration of the matter, the order recommitting this case to the
Magistrate Judge for reconsideration in light of Petitioner’s Objections (Recommittal Orde,r ECF

No. 17), is hereby VACATED.

February 20 , 2020.

     

Thomas M. Rose
nited States District Judge
